Citation Nr: 0906040	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-06 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the severance of service connection for diabetes 
mellitus, type 2, due to exposure to Agent Orange, was 
proper.  

2.  Whether the severance of service connection for 
peripheral neuropathy in the right leg as secondary to 
diabetes mellitus was proper.

3.  Whether the severance of service connection for 
peripheral neuropathy in the left leg as secondary to 
diabetes mellitus was proper.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 
1970.  He received the Vietnam Service Medal and the Vietnam 
Campaign Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which severed service connection for 
diabetes mellitus, type 2, as well as neuropathy of the left 
and right legs effective June 1, 2004.



FINDINGS OF FACT

1.  In September 2002, the RO granted service connection for 
diabetes mellitus, type 2, and for peripheral neuropathy in 
the left and right leg secondary to diabetes mellitus; 

2.  In January 2004, the RO proposed to sever service 
connection for diabetes mellitus, type 2, and neuropathy in 
the left and right leg; in March 2004, the RO severed service 
connection for those conditions, effective June 1, 2004.

3.  The Veteran did not step foot in the land area of the 
Republic of Vietnam or its inland waters.

4.  The law precludes service connection on a presumptive 
basis for veteran's diabetes mellitus, type 2; or neuropathy 
in the left and right leg; and there is no evidence linking 
those conditions to service. 



CONCLUSION OF LAW

The September 2002 grant of service connection for diabetes 
mellitus, type 2, and peripheral neuropathy of the right and 
left leg was based on clear and unmistakable error; severance 
of service connection was proper.  38 U.S.C.A. §§ 5109A, 5112 
(West 2002); 38 U.S.C.A. §§ 3.105, 3.114 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Board finds that the VCAA and its implementing 
regulations are inapplicable.  The issue on appeal is 
severance of service connection issues which requires 
application of the clear and unmistakable evidence (CUE) 
standard.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable to 
motions for revision of a Board decision on the grounds of 
CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).

All pertinent evidence is already in the claims folder.  The 
Veteran has not indicated the existence of any other evidence 
that is relevant to his appeal.  See DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001) (VCAA notice is not required where 
there is no reasonable possibility that additional 
development will aid the claimant).  

The Board additionally observes that general due process 
considerations have been complied with in this case.  See 38 
C.F.R. §§ 3.103, 3.105 (2008).  

VA sent the Veteran a notice letter in January 2004 that 
informed him of the proposal to sever his service connection 
benefits.  In that notice, the Veteran was provided with 
detailed reasons for the proposed severance and the type of 
information or evidence he could submit in response.  He was 
informed of his right to a personal hearing and his right to 
representation.  The January 2004 letter also informed the 
Veteran that unless additional evidence was received within 
60 days, service connection for diabetes mellitus, type 2, 
and peripheral neuropathy would be severed.  The March 2004 
decision complied with the requirements of 38 C.F.R. 
§ 3.105(d) in severing service connection effective June 1, 
2004.

Haas v. Nicholson

The Board initially notes that the claims on appeal include 
the assertion that the Veteran's receipt of the Vietnam 
Service Medal and/or Vietnam Campaign Medal may warrant the 
conclusion that he served in Vietnam, and that he may 
therefore be assumed to have been exposed to Agent Orange 
during his service.  In Haas v. Nicholson, 20 Vet. App. 257 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) issued a decision that reversed a Board 
decision that denied service connection for disabilities 
claimed as a result of exposure to herbicides.  In its 
decision, the Board determined that 38 C.F.R. § 
3.307(a)(6)(iii) required a servicemember's presence at some 
point on the landmass or inland waters of Vietnam in order to 
benefit from the regulation's presumption.  

VA sought to have the Haas decision overturned on appeal to 
the United States Court of Appeals for the Federal Circuit.  
On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
include those involving claims based on herbicide exposure in 
which (as in this case), the only evidence of exposure is the 
receipt of the Vietnam Service Medal, the Vietnam Campaign 
Medal, and/or service on a vessel off the shore of Vietnam.  
In January 2007, the claims on appeal were stayed, pending 
resolution of this issue.  

On May 8, 2008, the Federal Circuit reversed the Court's 
decision. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008),  the 
Federal Circuit held that the Court had erred in rejecting 
VA's regulatory interpretation of what constituted Vietnam 
service.  The appellant in Haas filed a petition for a writ 
of certiorari to the Supreme Court, which was denied on 
January 21, 2009.   In summary, the stay of Haas-related 
cases is no longer in effect, and in light of the Supreme 
Court's denial of certiorari, VA's Office of General Counsel 
has advised that the Board may resume adjudication of the 
previously stayed cases.  Chairman's Memorandum No. 01-09-03 
(January 22, 2009).  Accordingly, the Board will proceed.  

Factual Background

In November 2001, the Veteran claimed entitlement to service 
connection for diabetes, among other conditions, and reported 
that he had served aboard the aircraft carrier, U.S.S. Kitty 
Hawk, off the coast of Vietnam in 1967 and 1968.  He further 
asserted that he was exposed to Agent Orange during this 
time.  

Service personnel records confirm that the Veteran served in 
the Navy and was awarded the Vietnam Service and Campaign 
Medals for service aboard the U.S.S. Kitty Hawk from December 
1967 to May 1968.  These records show no service on land or 
the interior waters of Vietnam.

Service treatment records contain no evidence of diabetes or 
peripheral neuropathy.

In July 2002, the National Personnel Records Center (NPRC) 
reported that the veteran served in the Republic of Vietnam 
during periods from December 22, 1967 to June 1, 1968.

In its September 2002 rating decision the RO granted service 
connection for diabetes mellitus on the basis that the 
evidence showed that the Veteran had served in Vietnam.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(providing that veterans with service in Vietnam during the 
Vietnam era are presumed to have been exposed to herbicides 
and that service connection would be presumed for veterans 
with herbicide exposure who subsequently develop diabetes 
mellitus, type 2).  The grant was made effective July 9, 
2001, the date on which diabetes was recognized as a disease 
subject to presumptive service connection for veterans 
exposed to herbicides.

The RO granted service connection for peripheral neuropathy 
as secondary to diabetes.  38 C.F.R. § 3.310 (2008).

In July 2003, the RO sent the veteran a letter in which it 
noted that service connection for diabetes and resultant 
peripheral neuropathy had been granted on the basis of his 
service off the coast of Vietnam, which had qualified him for 
the Vietnam Service Medal.  He was informed that the laws 
governing presumptive service connection on the basis of 
herbicide exposure required service or visitation in South 
Vietnam.  He was advised to report the dates he was 
physically in South Vietnam, and to send any evidence showing 
such service.

In August 2003, the Veteran's representative submitted a 
letter and service personnel records from NPRC.  These 
records were largely duplicates of previously considered 
personnel records and did not show any service on the land or 
interior waters of Vietnam.

In his notice of disagreement, received in April 2004, the 
Veteran's representative argued that the Veteran served in 
the Republic of Vietnam from December 1967 to May 1968 and 
that he was awarded the Vietnam Service Medal.  The Veteran's 
representative argues that VA is required to find that the 
Veteran satisfied the Vietnam service requirement by a 
provision of Manual M21-1 that was in effect prior to the 
time this claim was filed, and that was rescinded without VA 
providing the required notice and comment prior to 
rescission.  

The representative pointed out that until February 27, 2002, 
the Manual stated that in absence of contradictory evidence, 
'service in Vietnam' will be conceded if the records show 
that the veteran received the Vietnam Service Medal.  After 
February 27, 2002, the Manual instead stated that the veteran 
must actually have served on land within Vietnam for the 
veteran to be considered to have service in Vietnam. 

In January 2004, the RO sent the Veteran notice that it 
proposed to sever service connection for diabetes mellitus, 
type 2, and peripheral neuropathy.  He was informed that he 
had 60 days to submit evidence in support of a disagreement, 
and that he could request a hearing.  No hearing request or 
evidence was received.

In March 2004, the RO issued a rating decision severing 
service connection for diabetes mellitus, type 2, and 
peripheral neuropathy of the left and right leg, effective 
June 1, 2004.

Legal Criteria

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).  

When severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The veteran will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§§ 3.103(b)(2), 3.105(d).

Service connection will be severed only where the evidence 
establishes that the grant was clearly and unmistakably 
erroneous.  The burden of proof in such cases is upon the 
Government.  38 C.F.R. § 3.105(d) (1995).  See also Baughman 
v. Derwinski, 1 Vet.App. 563, 566 (1991).

Clear and unmistakable error (CUE) is defined as "a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  

In determining whether service connection will be severed, VA 
may-and, in fact, must-consider evidence that was generated 
after the original decision was made.  Stallworth v. 
Nicholson, 20 Vet. App. 482 (2006) (holding that a 
"severance decision focuses-not on whether the original 
decision was clearly erroneous-but on whether the current 
'evidence establishes that [service connection] is clearly 
erroneous' " (quoting 38 C.F.R. § 3.105(d))); see Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 
3.105(d) "clearly contemplat[es] the consideration of 
evidence acquired after the original granting of service 
connection"). 

VA has complied with the relevant notice requirements of 38 
C.F.R. § 3.105(d) and 38 C.F.R. § 3.114(b).  

As the Court pointed out in its initial decision in Haas, the 
applicable law is vague as to what constituted qualifying 
service in Vietnam.  As the Court pointed out, "Vietnam" 
could be defined in a number of ways.  VA attempted to fill 
this gap by defining qualifying service as including service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2008).

VA's General Counsel interpreted the law and regulations as 
meaning that service aboard ship in the water off Vietnam 
would not constitute qualifying service in Vietnam, and that 
a veteran must have actually stepped foot on the land or 
interior waters of Vietnam.  VAOPGCPREC 27-97 (1997); 62 Fed. 
Reg. 63604 (Jul. 23, 1997).

As the Veteran's representative pointed out, former 
provisions of M-21 provided for a presumption of qualifying 
Vietnam service for veterans who received the Vietnam Service 
Medal, and the initial Haas decision accepted the 
representative's position that the manual provision was 
improperly rescinded.  

The Federal Circuit's decision in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008); however, upheld VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam, 
and upheld the rescission of the old manual provision.  

Accordingly, as the law now stands, service in waters off the 
coast of Vietnam does not qualify as service "in Vietnam" 
for purposes of presumptive service connection on the basis 
of exposure to herbicides under 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307, 3.309.

Despite the RO's invitation to submit argument and evidence 
on this point, the veteran has never asserted that he stepped 
foot in Vietnam or its interior waters.  The service 
personnel records confirm that he was awarded the Vietnam 
Service and Combat Medals for service off the coast of 
Vietnam and contain no indications that he was ever in 
Vietnam.

While the NPRC did report at one point that the veteran 
served in the Republic of Vietnam; it is unclear how that 
facility was defining "the Republic of Vietnam."  NPRC 
submitted the relevant personnel records to VA, and these 
show no service in country.  Given the Veteran's reports, and 
the service personnel records, NPRC could not have meant that 
the veteran stepped foot in Vietnam or its territorial 
waters.

The Vietnam Service Medal was awarded to veterans who served 
between July 1965 and March 1973 in Vietnam, Thailand, Laos, 
or Cambodia in direct support of operations in Vietnam.  U.S. 
Department of Defense Manual of Military Decorations and 
Awards, Appendix D at D-20, July 1990.  Similarly, the 
Republic of Vietnam Campaign Medal was awarded to all service 
personnel who served in South Vietnam or who served outside 
of the geographical limits of Vietnam and contributed direct 
support to the forces in Vietnam.  Id., at 7-7, September 
1996.  

The Veteran's service treatment records do not show treatment 
for, or a diagnosis of, diabetes mellitus, type II, or 
peripheral neuropathy due to diabetes.  The Veteran's 
separation examination report, dated in April 1970, shows 
that his endocrine system was clinically evaluated as normal, 
and that urinalysis was negative for sugar, providing 
evidence against this claim.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between April 1990 and May 
2002.  This evidence includes a private treatment record as 
early as April 1990 stating that the Veteran had mild glucose 
intolerance.  A December 2000 private treatment record notes 
follow-up for diabetes and numbness in his fingers.

The Veteran has not contended, nor is there evidence that 
diabetes or peripheral neuropathy was present in service or 
in the decades immediately following service.  He has not 
reported any continuity of symptomatology.  His sole 
contention has revolved around presumptive service connection 
for Veterans who served in Vietnam during the Vietnam era.

As the current state of the law and evidence now stands, it 
was clear and unmistakable error to award the Veteran service 
connection for diabetes and peripheral neuropathy in the 
September 2002 rating decision.  

The evidence indisputably shows that the Veteran did not 
serve in Vietnam, as that term is defined in pertinent law 
and regulations.  There is no evidence that diabetes or 
peripheral neuropathy is otherwise related to service.  
Diabetes was first shown long after service, and service 
connection could not be granted on the basis of the 
presumptions afforded chronic diseases under 38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

Based on this record, the RO's September 2002 determination 
that the Veteran had duty or visitation in Vietnam (the basis 
of the grant of this claim) was clear and unmistakable error.  
It resulted in the incorrect application of the statutory or 
regulatory provisions extant at the time, specifically, 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e), for the grant of service 
connection.  

The RO's determination that the Veteran had duty or 
visitation in Vietnam was the kind or error, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Veteran was also service connected for peripheral 
neuropathy in his left and right legs as secondary to 
diabetes mellitus.  There is no evidence showing that the 
Veteran peripheral neuropathy is directly related to 
service.  Service connection may be granted on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected condition.  
38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen; except that VA 
will not concede aggravation unless there is medical 
evidence showing the baseline level of the disability before 
its aggravation by the service connected disability.  
38 C.F.R. § 3.310(b) (2007).  Since diabetes mellitus is not 
service-connected, the award of service connection for 
peripheral neuropathy as secondary to diabetes mellitus 
would clearly and unmistakably be erroneous.  

In summary, the Veteran did not have service involving duty 
or visitation in the Republic of Vietnam, service connection 
for diabetes mellitus, type 2, and peripheral neuropathy as 
secondary to diabetes mellitus are not shown to be warranted 
on any basis, and the RO's September 2002 grant on a 
presumptive basis is shown to have been based on clear and 
unmistakable error.  Accordingly, the severance of service 
connection for diabetes mellitus, type 2, and peripheral 
neuropathy was proper.  38 C.F.R. §§ 3.105(d), 3.114(b).


ORDER

The severance of service connection for diabetes mellitus, 
type 2, was proper, and the appeal for restoration of service 
connection is denied.  

The severance of service connection for peripheral neuropathy 
of the right leg as secondary to diabetes mellitus, type 2, 
was proper, and the appeal for restoration of service 
connection is denied.  

The severance of service connection for peripheral neuropathy 
of the left leg as secondary to diabetes mellitus, type 2, 
was proper, and the appeal for restoration of service 
connection is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


